Citation Nr: 1102841	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, including 
arthritis, claimed as secondary to degenerative joint disease 
with plantar fasciitis of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1944 to April 1946.

This matter arises before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows the Veteran's arthritis of 
his back was aggravated by his service-connected bilateral foot 
disability.


CONCLUSION OF LAW

Arthritis of the back is proximately due to the Veteran's 
service-connected bilateral foot disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for a back disability, the 
Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that his current back disability is related 
to his service-connected bilateral foot disability.  The Board 
notes that the Veteran is in receipt of service connection for a 
disability incurred as a result of an injury he suffered to his 
feet when he stepped off a train in service, falling 30 feet 
before landing on his feet.  At the outset, the Board notes that 
the Veteran's VA and private treatment records both contain 
diagnoses of arthritis of his back.  In fact, X-rays taken 
throughout the appeal period revealed degenerative changes of the 
spine, some degenerative hypertrophic osteophytes, and advanced 
degenerative disc disease of the lower levels of the lumbar spine 
with spondylolisthesis.  Thus, it is clear that the Veteran has a 
currently diagnosed back disability.  
 
As part of its duty to assist, VA afforded the Veteran a 
compensation and pension examination in March 2010.  The Veteran 
told the examiner that he had not experienced a back injury at 
any time but fell 30 feet and "busted down the metatarsals" in 
his feet during service.  On the day of the examination, he 
reported a constant, vague, nonradiating pain of unknown origin 
in the low back between the shoulders.  His symptoms included 
stiffness, some heat, loss of motion, dizziness, numbness in his 
right hand when he holds a walker, and erectile dysfunction.  
Over the previous two years, the Veteran's pain had increased in 
both intensity and frequency.  After examining the Veteran, the 
examiner diagnosed him with arthritis of the low back per medical 
records.  

Despite this diagnosis, the examiner concluded that "the 
Veteran's low back pain is less likely as not permanently 
aggravated or a result of and is at least as likely as not 
permanently aggravated or a result of post service events and/or 
conditions such as the automobile accident . . . and/or the 
normal process of aging and/or the risk of back pain in the 
general population and/or other post service unreported events."  
It appears as if the examiner meant to say that the Veteran's low 
back pain is less likely than not permanently aggravated or a 
result of his service-connected foot disabilities, as he 
continued to explain that lower extremity deficits may result in 
low back pain if there is abnormal gait and weight distribution.  
However, he found that the Veteran had a normal stride and no 
abnormal weight distribution.  

On the other hand, the Veteran's private physician has opined 
that the Veteran's back disability was related to his service-
connected foot disabilities.  In October 2008, he wrote that the 
Veteran injured both of his feet in service.  The Board observes 
that both of these disabilities are now service-connected.  
According to his physician, the antalgic gait caused by the 
Veteran's bilateral foot disability has made his degenerative 
arthritis of his lumbar spine worse.  He concluded that it is as 
likely as not that the Veteran's back disability is a result of 
his injury while serving on active military duty.  In June 2003, 
this same physician wrote that it was very likely that the 
Veteran's in-service injury resulted in an injury to his back at 
that time.  Moreover, a November 1999 statement by this provider 
notes that he had reviewed the Veteran's service records.  As 
such, the Board finds that his opinion is an informed one based 
on his knowledge of the Veteran's current status and his history.  
The Board also observes that the medical evidence of record does 
show that the Veteran walked with a limp as early as November 
2002 and that he used a cane at that time.  Subsequent evidence 
reflects that the Veteran ambulated with either a cane or walker.  
Such supports the private physician's statement that the Veteran 
had an antalgic gait.

Thus, the Board acknowledges that the Veteran's post-service 
treatment records indicate that he is currently diagnosed with 
arthritis of his back.  However, the medical opinions of record 
contradict each other as to the etiology of that disability, and 
the Board affords them equal probative value.  Under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  Since the evidence is in equipoise, the 
Board will resolve all reasonable doubt in the Veteran's favor.  
Therefore, service connection for arthritis of the back is 
warranted, and the Veteran's appeal is granted.  
 
ORDER

Entitlement to service connection for arthritis of the back is 
granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


